Citation Nr: 0724000	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (initial) rating for a mechanical 
low back disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to June 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection and 
awarded a 10 percent disability rating for a mechanical low 
back disability.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

In the July 2007 informal hearing brief, the veteran alleges 
that her back disability has worsened since her last VA 
examination in March 2005.  The Board further notes that 
additional private treatment records have been received by 
the Board for the period of March to June 2005, without 
waiver of the RO's initial review of this pertinent evidence, 
which further document the veteran's contention as to 
worsening symptoms.  Therefore, while the Board considered 
taking steps to obtain a waiver of the RO's initial review of 
this recently received evidence, as a result of the evidence 
of worsening symptoms since the veteran's last VA examination 
in March 2005, the Board finds that the better course of 
action is to remand the claim so that the RO can review this 
additional evidence in conjunction with the results from a 
new VA orthopedic examination.  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

Therefore, the Board finds that the veteran should be 
afforded a VA examination to ascertain the current nature and 
severity of this service-connected disability, and that the 
RO should thereafter readjudicate the veteran's claim based 
on all applicable rating criteria and evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the extent and severity of her service-
connected back disability.  The claims 
folder must be made available to and be 
reviewed by the VA examiner in 
conjunction with the examination, and 
the examination report must reflect 
that the claims folder was reviewed.  
All indicated studies must be 
conducted.  The examiner should also 
record pertinent complaints, symptoms, 
and clinical findings.

2.  Following completion of the 
foregoing, review the issue on appeal 
based on all applicable rating criteria 
and evidence of record.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the applicable 
period of time for response.  
Thereafter, return the case to the 
Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

